



Exhibit 10.2


FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This Fourth Amendment to Amended and Restated Credit Agreement (this
“Amendment”) is dated as of December 8, 2016, and is between the Lenders
identified on the signature pages hereof, WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as administrative agent for the Lenders (in
that capacity, “Agent”), BOISE CASCADE COMPANY, a Delaware corporation (“Boise
Cascade”), and the Subsidiaries of Boise Cascade identified as Borrowers on the
signature pages hereof (such Subsidiaries, together with Boise Cascade,
“Borrowers”).
WHEREAS, the Lenders, Agent, and Borrowers entered into an Amended and Restated
Credit Agreement dated as of May 15, 2015 (as amended, restated, supplemented,
or otherwise modified before the date of this Amendment, the “Credit
Agreement”); and
WHEREAS, Boise Cascade desires that Agent and the Lenders amend the definition
of Permitted Indebtedness and make certain other amendments as set forth herein.
Agent and the Lenders are willing to make the foregoing amendments subject to
the terms of this Amendment.
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. Defined terms used but not defined in this Amendment are as
defined in the Credit Agreement.
2.    Amendments. Subject to the satisfaction of the conditions to the Amendment
Effective Date set forth in Section 4 hereof, Borrowers, Agent and the Lenders
hereby agree as follows:
(a)    Section 6.1(l) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(l)    other unsecured Indebtedness in an aggregate principal amount not to
exceed $100,000,000 (the “Add-On Debt”), so long as (i) after giving effect to
the incurrence of such Indebtedness on a pro forma basis, (x) the Borrowers
would be in compliance with the financial covenants set forth in Section 7 and
(y) no Default or Event of Default shall have occurred and be continuing and
(ii) any such Indebtedness shall have a final maturity date no earlier than
90 days after the Term Loan Maturity Date;”
(b)    Section 6.1(m) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(m)    either (but not both; provided that a combination of the following up to
an aggregate principal amount not in excess of $350,000,000 plus capitalized
interest, fees, and expenses, incurred in connection therewith


1



--------------------------------------------------------------------------------





shall be permitted) of the following: (i) Permitted Senior Indebtedness in
respect of the Existing Senior Notes or (ii) Refinancing Indebtedness of the
Existing Senior Notes (or any permitted Refinancing Indebtedness in respect
thereof);”
(c)    Section 6.1(n) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(n)    any other Indebtedness (which may be secured by Liens on assets that do
not constitute Collateral); provided that (i) the Payment Conditions are
satisfied both immediately before and immediately after giving effect to the
incurrence of such Indebtedness and (ii) if secured by Liens (other than in
respect of Purchase Money Indebtedness or Capitalized Lease Obligations), such
Indebtedness shall be subject to an intercreditor agreement acceptable to Agent
and the Required Lenders addressing, among other things, the provision to Agent
of customary access rights regarding any Equipment and/or Real Property securing
such Indebtedness; and provided, further, that any such Indebtedness in excess
of $5,000,000 in the aggregate shall have (x) a final maturity date no earlier
than 90 days after the Term Loan Maturity Date and (y) other than in the case of
Indebtedness incurred by the Borrowers under that certain Term Loan Agreement
dated as of March 30, 2016 (as amended by that certain First Amendment to Term
Loan Agreement dated as of December 8, 2016) by and among the Borrowers, the
lenders that are signatories thereto and American AgCredit, PCA as the
administrative agent thereunder, a weighted average life to maturity of not less
than seven years;”
(d)    Section 6.7(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(a)    Make any payments (whether voluntary or mandatory, or a prepayment,
redemption, retirement, defeasance or acquisition) with respect to any Specified
Indebtedness or the Add-On Debt, except (a) regularly scheduled payments of
principal, interest and fees (but only, with respect to Specified Indebtedness
that is Subordinated Indebtedness and/or any permitted Refinancing Indebtedness
in respect thereof, to the extent not otherwise prohibited under any
subordination agreement or intercreditor agreement relating to such
Indebtedness), and (b) any prepayment, redemption, retirement, defeasance or
acquisition of Specified Indebtedness or the Add-On Debt (together with, in each
case, any accrued interest and premiums thereon); provided that in the case of
clause (b), the Payment Conditions are satisfied both immediately before and
immediately after giving effect to the prepayment, redemption, retirement,
defeasance


2



--------------------------------------------------------------------------------





or acquisition of such Specified Indebtedness or Add-On Debt (as the case may
be).”
(e)    Section 6.7(c)(vii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(vii)    in the case of the Existing Senior Notes (or any permitted Refinancing
Indebtedness in respect thereof) results in the Obligations not constituting
“Senior Indebtedness” (or the equivalent) under the Indenture;”
(f)    A new definition of “AAC Term Loan Facility” is hereby added to
Schedule 1.1 to the Credit Agreement to read as follows:
“AAC Term Loan Facility” means that certain Term Loan Agreement dated as of
March 30, 2016, as amended, restated or otherwise modified from time to time.
(g)    A new definition of “Add-On Debt” is hereby added to Schedule 1.1 to the
Credit Agreement to read as follows:
“Add-On Debt” has the meaning specified therefor in Section 6.1(l) of the
Agreement.
(h)    The definition of “Existing Senior Notes” in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Existing Senior Notes” means the 5.625% senior unsecured notes due 2024 issued
by Boise Cascade on August 29, 2016, in the original aggregate principal amount
of $350,000,000.
(i)    The definition of “Existing Senior Subordinated Notes” in Schedule 1.1 to
the Credit Agreement is hereby deleted in its entirety.
(j)    The definition of “Indenture” in Schedule 1.1 to the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“Indenture” means that certain Indenture dated as of August 29, 2016, among
Boise Cascade, certain guarantors party thereto, and U.S. Bank National
Association, as Trustee, as amended, amended and restated, supplemented or
otherwise modified from time to time to the extent permitted by this Agreement.
(k)    The definition of “Indenture Borrowing Base” in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


3



--------------------------------------------------------------------------------





“Indenture Borrowing Base” means an amount equal to the greater of (a)
$450,000,000 and (b) an amount equal to the lesser of (i) the Initial Indenture
Borrowing Base as at the end of the most recently ended fiscal quarter and
(ii) the most recently calculated Initial Indenture Borrowing Base required to
be delivered to Agent pursuant to Section 5.2.
(l)    The definition of “Initial Indenture Borrowing Base” in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Initial Indenture Borrowing Base” means, as of any date of determination, an
amount equal to the sum of (a) 85% of the amounts of all Accounts owned by Boise
Cascade and its Restricted Subsidiaries (as such term is defined in the
Indenture) and (b) 70% of the amounts of all Inventory owned by Boise Cascade
and its Restricted Subsidiaries, in each case, plus (in the case of any
Refinancing (as such term is defined in the Indenture)) the aggregate amount of
fees, underwriting discounts, premiums, prepayment penalties and other costs and
expenses Incurred (as such term is defined in the Indenture) in connection with
the Refinancing, less the aggregate principal amount of Indebtedness (as such
term is defined in the Indenture) Incurred under Section 4.03(b)(15) of the
Indenture then outstanding.
(m)    The definition of “Permitted Senior Indebtedness” in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Permitted Senior Indebtedness” means Indebtedness of any Loan Party which
refinances all Indebtedness in respect of the Existing Senior Notes (or any
permitted Refinancing Indebtedness in respect thereof), in any aggregate
principal amount of not less than $250,000,000 and not greater than
$350,000,000, all pursuant to an indenture and guaranty agreements, as
applicable, and on terms and conditions acceptable to Agent and the Required
Lenders, such terms and conditions to include, but not be limited to, the
following:
(a)    no portion of the principal of such Indebtedness shall be required to be
paid, whether by stated maturity, mandatory or scheduled prepayment or
redemption or otherwise, prior to the date that is 90 days after the scheduled
Term Loan Maturity Date, other than in the event of (i) a default under such
Indebtedness, (ii) a change of control of Boise Cascade or (iii) certain asset
sales or similar liquidity events, in each case subject to the standstill and
the lien subordination provisions described in clause (e) below;


4



--------------------------------------------------------------------------------





(b)    such Indebtedness may be secured by a first-priority Lien only on assets
not exceeding the scope of the Notes Priority Collateral Assets (so long as
Agent, for the benefit of the Lenders, is granted a second-priority Lien on all
such assets) and by a second-priority Lien on any other Collateral;
(c)    the documents, instruments and other agreements pursuant to which such
Indebtedness shall be issued or outstanding shall not be more restrictive than
those contained in this Agreement or the other Loan Documents taken as a whole
or conflict with or violate the covenants or otherwise create Defaults under
this Agreement or the other Loan Documents;
(d)    upon giving pro forma effect to the incurrence of such Indebtedness and
the repayment of the Existing Senior Notes (or any permitted Refinancing
Indebtedness in respect thereof), Excess Availability shall not be less than the
greater of (a) $31,250,000 or (b) 12.5% of the aggregate Revolver Commitments,
and, if the AAC Term Loan Facility is still in effect, such Indebtedness is
permitted to be incurred thereunder; and
(e)    such Indebtedness shall be subject to an intercreditor agreement
reasonably acceptable to Agent and the Required Lenders addressing, among other
things, (i) the priority of the Liens securing such Indebtedness and the
Obligations and the payment of proceeds from such collateral, (ii) a customary
standstill by the holders of such Indebtedness as to remedies against the
Collateral and the Notes Priority Collateral Assets, (iii) waivers by the
holders of such Indebtedness of rights to contest validity or priority of Liens
of Agent or the Lenders or object to dispositions of Collateral (including an
affirmative agreement by such holders to release Liens of such holders in the
event of a disposition of Collateral approved by Agent) (and in each case
reciprocal similar waivers and agreements regarding the Liens on the Notes
Priority Collateral Assets), (iv) waiver of rights to object to the use of cash
collateral or sale of Collateral, and restrictions on certain claims and
actions, in any proceeding under any Debtor Relief Laws by the holders of such
Indebtedness (and in each case reciprocal similar waivers and agreements
regarding the Liens on the Notes Priority Collateral Assets), and (v)
restrictions on amendments to, or consents, waivers or other modifications with
respect to, the documents evidencing such Indebtedness (and, at the election of
the holders of such Indebtedness, reciprocal restrictions on the Loan
Documents).
(n)    Clause (h) in the definition of “Refinancing Conditions” in Schedule 1.1
to the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


5



--------------------------------------------------------------------------------





“(h) if the Indebtedness being extended, renewed or refinanced is the Existing
Senior Notes (or any permitted Refinancing Indebtedness in respect thereof), (i)
each of the conditions set forth in the proviso to the definition of
“Subordinated Indebtedness” shall be met mutatis mutandis for the Existing
Senior Notes (or any permitted Refinancing Indebtedness in respect thereof) and
(ii) upon giving pro forma effect to the incurrence of such Refinancing
Indebtedness and the repayment of the Existing Senior Notes (or any permitted
Refinancing Indebtedness in respect thereof), Excess Availability shall not be
less than the greater of (a) $31,250,000 or (b) 12.5% of the aggregate Revolver
Commitments and, if the AAC Term Loan Facility is still in effect, such
Refinancing Indebtedness is permitted to be incurred thereunder.”
(o)    The definition of “Specified Indebtedness” in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Specified Indebtedness” means the Existing Senior Notes, Permitted Senior
Indebtedness, Subordinated Indebtedness and/or any other permitted Refinancing
Indebtedness in respect of any of the foregoing.
(p)    The definition of “Subordinated Indebtedness” in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Subordinated Indebtedness” means any subordinated debt securities issued by
Boise Cascade in connection with permitted Refinancing Indebtedness of the
Existing Senior Notes (or any permitted Refinancing Indebtedness in respect
thereof); provided that (i) such subordinated debt securities do not mature
earlier than, or require any scheduled payment of principal, sinking fund
payment or similar payment prior to, the date that is 90 days after the
scheduled Term Loan Maturity Date, (ii) the Indebtedness in respect of such
subordinated debt securities is not guaranteed by any Person that did not
guarantee (and is not permitted by this Agreement to provide a guaranty) the
Indebtedness evidenced by the Existing Senior Notes (or any permitted
Refinancing Indebtedness in respect thereof), (iii) the aggregate principal
amount of such subordinated debt securities does not exceed $350,000,000,
(iv) such subordinated debt securities are unsecured and are not supported by
any letter of credit or other similar credit enhancement, (v) the terms and
conditions of such subordinated debt securities and any Subordinated
Indebtedness Documents in respect thereof (including subordination provisions,
covenants, events of default and any provisions relating to any mandatory
redemption or required offer to repurchase such subordinated debt securities)
are no less favorable in any material respect to the Loan Parties


6



--------------------------------------------------------------------------------





and the Lenders than the terms and conditions of the Indebtedness evidenced by
the Existing Senior Notes (or any permitted Refinancing Indebtedness in respect
thereof) and the Existing Senior Notes Documents in respect of such
Indebtedness, and (vi) the Indebtedness evidenced by the Existing Senior Notes
(or any permitted Refinancing Indebtedness in respect thereof) and being
refinanced by such subordinated debt securities is repaid on the same date that
such subordinated debt securities are issued.
3.    Representations. To induce Agent and the Lenders to enter into this
Amendment, each Borrower hereby represents to Agent and the Lenders as of the
date hereof as follows:
(a)    that such Borrower is duly authorized to execute and deliver this
Amendment, and that each Loan Party is duly authorized to perform its
obligations under the Loan Documents to which it is a party;
(b)    that the execution and delivery of this Amendment by such Borrower do not
and will not violate any material provision of federal, state or local law or
regulation applicable to it or of their respective Governing Documents, or of
any order, judgment, or decree of any court or other Governmental Authority
binding on them;
(c)    that this Amendment, and the Credit Agreement as amended by this
Amendment, are legal, valid, and binding obligations of each Loan Party hereto,
enforceable against such Loan Party in accordance with their terms, except as
enforcement is limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally;
(d)    that, as of the Amendment Effective Date and after giving effect to this
Amendment, the representations and warranties set forth in Section 4 of the
Credit Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), in each case with the same effect as if such representations and
warranties had been made on the Amendment Effective Date, except to the extent
that any such representation or warranty expressly relates to an earlier date;
and
(e)    that, as of the Amendment Effective Date and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
4.    Conditions. This Amendment shall become effective on the date each of the
following conditions have been met (such date, the “Amendment Effective Date”):
(a)    this Amendment shall have been executed and delivered by Agent, the
Required Lenders and Borrowers, and acknowledged by the Guarantors; and
(b)    Agent shall have received a true, correct and complete copy of that
certain First Amendment to Term Loan Agreement dated as of December 8, 2016, in
form and substance reasonably satisfactory to Agent.


7



--------------------------------------------------------------------------------





Agent’s delivery to Boise Cascade of a copy of this Amendment executed by all
necessary parties described in Section 4(a) hereof shall be deemed evidence that
the Amendment Effective Date has occurred.
5.    Miscellaneous. (a) This Amendment is governed by, and is to be construed
in accordance with, the laws of the State of New York. Each provision of this
Amendment is severable from every other provision of this Amendment for the
purpose of determining the legal enforceability of any specific provision.
(b)    This Amendment binds Agent, the Lenders and Borrowers and their
respective successors and assigns, and will inure to the benefit of Agent, the
Lenders and Borrowers and the successors and assigns of Agent and each Lender.
(c)    Except as specifically modified by the terms of this Amendment, all other
terms and provisions of the Credit Agreement and the other Loan Documents are
incorporated by reference in this Amendment and in all respects continue in full
force and effect. Each Borrower, by execution of this Amendment, and each
Guarantor, by acknowledgement of this Amendment, hereby reaffirms, assumes, and
binds themselves to all applicable obligations, duties, rights, covenants,
terms, and conditions that are contained in the Credit Agreement (as amended
hereby) and the other Loan Documents (including the granting of any Liens for
the benefit of Agent and the Lenders).
(d)    This Amendment is a Loan Document. Each Borrower acknowledges that
Agent’s reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in connection with this Amendment constitute Lender Group Expenses.
(e)    The parties may sign this Amendment in several counterparts, each of
which will be deemed to be an original but all of which together will constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.
[SIGNATURE PAGES TO FOLLOW]
    


8



--------------------------------------------------------------------------------






The parties are signing this Fourth Amendment to Amended and Restated Credit
Agreement as of the date stated in the introductory clause.
BOISE CASCADE COMPANY,
a Delaware corporation, as a Borrower
By:    /s/ Kelly Hibbs
Name:    Kelly Hibbs
Title:    Vice President and Controller
BOISE CASCADE BUILDING MATERIALS DISTRIBUTION, L.L.C.,
a Delaware limited liability company, as a Borrower
By:    /s/ Kelly Hibbs
Name:    Kelly Hibbs
Title:    Vice President and Controller
BOISE CASCADE WOOD PRODUCTS, L.L.C.,
a Delaware limited liability company, as a Borrower
By:    /s/ Kelly Hibbs
Name:    Kelly Hibbs
Title:    Vice President and Controller


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender
By:    /s/ Emily Chase
Name:    Emily Chase
Title:    Vice President


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender
By:    /s/ Gregory A. Jones
Name:    Gregory A. Jones
Title:    Senior Vice President


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Thomas P. Chidester
Name:    Thomas P. Chidester
Title:    Vice President


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender
By:    /s/ Jeannette M. Behm
Name:    Jeannette M. Behm
Title:    Authorized Officer


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Fred Kiehne
Name:    Fred Kiehne
Title:    Senior Vice President


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





ZB, N.A. DBA ZIONS FIRST NATIONAL BANK,
as a Lender
By:    /s/ Odette Sutton
Name:    Odette Sutton
Title:    Vice President


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





AMERICAN AGCREDIT, PCA,
as a Lender
By:    /s/ Michael J. Balok
Name:    Michael J. Balok
Title:    Vice President


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





NORTHWEST FARM CREDIT SERVICES, PCA,
as a Lender
By:    /s/ Jeremy A. Roewe
Name:    Jeremy A. Roewe
Title:    Vice President


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





COBANK, FCB,
as a Voting Participant
By:    /s/ Dan Terrill
Name:    Dan Terrill
Title:    Vice President


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





Acknowledged and Agreed:
BOISE CASCADE WOOD PRODUCTS HOLDINGS CORP.,
a Delaware corporation, as a Guarantor
By:    /s/ Kelly Hibbs
Name:    Kelly Hibbs
Title:    Vice President and Controller
CHESTER WOOD PRODUCTS LLC,
a Delaware limited liability company, as a Guarantor
By:    /s/ Kelly Hibbs
Name:    Kelly Hibbs
Title:    Vice President and Controller
MONCURE PLYWOOD LLC,
a Delaware limited liability company, as a Guarantor
By:    /s/ Kelly Hibbs
Name:    Kelly Hibbs
Title:    Vice President and Controller


[Signature page to Fourth Amendment to Amended and Restated Credit Agreement]